Title: [Diary entry: 24 August 1785]
From: Washington, George
To: 

Wednesday 24th. Mercury at 76 in the Morning—75 at Noon and 74 at Night. Weather clear and but little wind and that variable. Doctr. Craik went away after Breakfast.  Sowed some more of the Guinea Grass seed today in the manner of yesterday. Measured round the ground which I intend to inclose for a Paddock, and find it to be abt. 1600 yards. Receiv’d Seven hounds sent me from France by the Marqs. de la Fayette, by way of New York viz. 3 dogs and four Bitches. My Boat went to Alexandria and brought home 100 Bushels of Salt, a hogshead of common rum, and a Cask of Nails 20d.